Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Amendments and Remarks filed on 09/14/22 are acknowledged.
Claims 9-11 and 13 were amended.
Claims 1-15 are pending and are included in the prosecution.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 09/14/22 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement. Please see the attached copy of PTO-1449.
Response to Amendments/Arguments
Claim Objection(s)
In light of the amendment of claim 13, the objection to this claim is withdrawn. 
Rejection of claims under 35 USC § 112 
In light of the amendment of claims 10 and 11, the rejection of these claims under 35 USC § 112(b) is withdrawn. 
Rejection of claims under 35 USC § 103 
Applicant’s arguments (Pages 5-9, filed 09/14/22) with respect to the following rejections under 35 USC § 103(a) have been fully considered and are persuasive. 
Rejection of claims 1-6 and 11-15 under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2007/0179196 A1) in view of Phan et al. (Particulate Science and Technology 2016, Vol. 34, No. 3, 271-277) and Hopkins (US 2013/0118638 A1)
Rejection of claims 7-8 under 35 U.S.C. 103 as being unpatentable over Han et al. in view of Phan et al. and Hopkins, as applied to claims 1-6 and 11-15 above, in view of Bosshardt (BE 1010353 A5 – English machine translation)
Rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Han et al. in view of Phan et al., Hopkins, and Bosshardt (BE 1010353 A5), as applied to claims 1-8 and 11-15 above, further in view of Andrews (US 4,431,070)
Rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Han et al. in view of Phan et al., Hopkins, and Bosshardt (BE 1010353 A5), as applied to claims 1-8 and 11-15 above, further in view of Parks et al. (US 5,826,633)
Since Phan et al. teach excipients and not API with favorable flow properties and since the cite prior art references do not teach or suggest neat API capsule filling wherein the API complies with at least five of the eight parameters listed in instant claim 1, the obviousness rejections are withdrawn. 
Maintained Rejections 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-15 are still provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7-12, and 15-18, of copending Application No. 17/600,203 (the ‘203 Application). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to a method of preparing a pharmaceutical product, and therefore, encompass overlapping or coextensive subject matter. 
The difference is that claims of the ‘203 Application recite a specific API, i.e., HDM201 (siremadlin) present as succinic acid co-crystal whereas instant claims generically recite an API. 
However, the specific API claimed in the ‘203 Application anticipates the generic API recited in the instant claims since both claim sets recite the same properties determined by an FT4 powder rheometer. 
Therefore, one of ordinary skill in the art would have found it obvious to use the specific API HDM201 (siremadlin) claimed in the ‘203 Application and arrive at the instant claims.
Since the instant application claims a method of preparing a pharmaceutical having the same properties of the API, it is obvious over the claims of the ‘203 Application, and they are not patentably distinct over each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Response to Arguments
Applicant requests (Page 10, filed 09/14/22) that the provisional rejection of claims 1-15 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7-12, and 15-18, of copending Application No. 17/600,203 (the ‘203 Application) be held in abeyance until there are allowable claims in the instant application or in the ‘203 Application. The only rejection remaining in the instant application is the provisional double patenting rejection. Until such time that a terminal disclaimer is filed this rejection will be maintained. 
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-6023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615